EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given over the phone and applicant submitted proposed examiner’s amendment from Applicant’s representative, John Wagner (Reg. No. 35398), on 3/26/2021, through phone call and emailed proposed claim amendment respectively.

The following claims had been as:
	See attached document for claim amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 57127237599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199